July 6, 2021                            Application GRANTED. The initial pretrial conference is hereby adjourned to
                                        August 4, 2021, at 4:00 p.m. The Clerk of Court is directed to terminate ECF No. 65.
Via CM/ECF
The Honorable Jesse M. Furman                                                                SO ORDERED.
United States District Court
Southern District of New York
40 Centre Street
New York, New York 10007

        Re:      Chloe Coscarelli et al. v. Bain Double Impact Fund LP et al.,                  July 6, 2021
                 Case No. 1:21-cv-04159-JMF

Dear Judge Furman:

This firm represents Defendant Collab+Consumer Fund I, L.P. (“Collab”) in the above-captioned action. I write
to request a brief one-week adjournment of the Initial Pretrial Conference, currently scheduled for July 27, 2021,
to the week of August 2, 2021. Alternatively, I can be available for the Initial Pretrial Conference on July 27, 2021
if it is reset to a time prior to 2pm and I am permitted to appear via telephone.

Pursuant to Rule 1(E) of your Honor’s Individual Rules and Practices, I state as follows:

    (1) The Initial Pretrial Conference is currently scheduled for July 27, 2021 (Doc. 26).
    (2) This is Collab’s first request for an adjournment of the Initial Pretrial Conference.
    (3) I make the request for an adjournment because at the time of the Initial Pretrial Conference I will be
        traveling to a previously scheduled professional conference out of state.
    (4) On June 24, 2021, I entered my appearance on behalf of Collab (Doc. 55). On July 3, 2021, I became
        aware of the above-described scheduling conflict and wrote to counsel for Plaintiffs and those
        Defendants that have appeared. Counsel for the other Defendants have consented to the request.
        Plaintiffs’ counsel, however, does not consent on the grounds that “[t]he conference has been
        scheduled for quite some time. Any rescheduling for a later date will also impose scheduling issues for
        us.” Plaintiffs have not articulated what those scheduling issues are. While Plaintiffs’ counsel indicated
        they would not oppose a conference the week of July 12, this is not feasible, as the parties still must
        complete certain required filings that are due prior to the Initial Pretrial Conference.

For these reasons, Collab requests the Court reset the Initial Pretrial Conference currently set for July 27, 2021
to any day the week of August 2, 2021, or in the alternative to reschedule the Initial Pretrial Conference to a
time on July 27, 2021 prior to 2pm and permit undersigned to appear via telephone.

Respectfully submitted,

LIPPES MATHIAS WEXLER FRIEDMAN LLP

/s/ Richard M. Scherer, Jr.
Richard M. Scherer, Jr.

                                   Richard M. Scherer, Jr. | Partner | rscherer@lippes.com
cc: All Counsel via CM/ECF
